Citation Nr: 1701011	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-18 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, claimed as bilateral pterygia, to include as secondary to exposure to diesel and fuel as well as herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied entitlement to service connection for the above listed conditions.  This appeal was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in September 2015, and has now been returned to the Board for further adjudication.  Although the issue of entitlement to service connection for a bilateral foot disorder was originally certified as part of this appeal, that issue was adjudicated by the September 2015 decision and therefore is no longer before the Board.  Likewise, the Veteran's claim of entitlement to service connection for a skin condition was granted in a December 2015 rating decision, and is also no longer before the Board.

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

According the Veteran the benefit of the doubt, the Veteran's bilateral pterygia are related to his service.

CONCLUSION OF LAW

Bilateral pterygia were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his claim of service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to the second and third criteria requiring proof of in-service incurrence and medical nexus, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the term "service in Vietnam" and related regulations to mean that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict to be found presumptively exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Here, a review of the Veteran's personnel records reveals that he served on the landmass of the Republic of Vietnam.

The Board begins its review of the record with an October 2015 etiology opinion provided by the Veteran's treating physician for bilateral pterygia, Dr. R. W., an ophthalmologist.  Dr. R. W. indicated that he had been treating the Veteran for approximately thirteen years for bilateral pterygia, and that he had reviewed the Veteran's service treatment records and private post-service treatment records, including a treatment record from May 1976, which noted that the Veteran had pterygium.  Dr. R. W. provided a positive etiology opinion indicating that it was "more likely than not that exposure to gasoline, other toxic fumes, and Agent Orange exposure during active duty service in the Republic of Vietnam contributed to a lifetime of inflammatory eye disease which has resulted in two pterygium surgeries on the left eye and continual irritation even today with a mild pterygium recurrence in the left eye."  This is supported by the Veteran's post-service treatment records.  In support of this, the examiner explained that "the exact cause of pterygium is unknown; however, the pterygium is excessive scar tissue formed on the surface of the eye related to inflammation over a long period of time from a variety of insults such as ultraviolet exposure, exposure to excessive sunlight, toxins in the air, and particles in the air."  He further explained that it is certainly possible that exposure to toxins in Vietnam began a lifetime of chronic inflammation" in the Veteran's eyes.  Dr. R. W. also summarized the Veteran's lay statement that he had incurred an injury to his left eye during service in Vietnam when jet fuel had gotten into his left eye, causing acute and chronic inflammation.  A November 2015 VA examination report confirms a diagnosis of pterygium nasal on the left side in 2003 as well as the presence of bilateral pterygia currently.

However, the November 2015 VA examiner provided a negative etiology opinion finding that it was "less likely as not that the Veteran's present eye disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including chemical and/or petroleum injury to the eyes, and/or exposure to herbicides from serving in Vietnam."  In support of this conclusion, the November 2015 VA examiner explained that pterygium is a "finding of collagen changes in the cornea and conjunctiva secondary to UV exposure and heat exposures" and that "there is no current day literature or medical confirmations that toxic agents would have resulted in having pterygium."  He then went on to observe that while the Veteran's service treatment records indicate a report of "irritated eyes" there was no formal diagnosis of an ocular condition, and that the Veteran had a "noted" occupation after service that is as likely the reason, secondary to long-term exposure to sunlight when in open field areas for long hours, for the Veteran's current eye condition.  As the only reference to any post-military occupational history in the examination report is "professional baseball player, it can be inferred that this is the occupation referred to by the examiner.  However, the Board notes that this summation of the Veteran's post-service occupational history is not entirely accurate as it overlooks the several lay statements of record and a June 2014 posttraumatic stress disorder examination that indicates that the Veteran was a truck driver for 36 years after service, and had last worked 11 years prior.  Moreover, the Board further notes that the November 2015 VA examiner failed to address the private etiology opinion provided by Dr. R. W., or the May 1975 treatment record documenting a pterygium diagnosis.

The Veteran's personnel records reveal that his military occupational specialty during active duty service was in petroleum storage, as an oil dispatcher.  At the Veteran's July 2015 Board hearing, he testified that he had worked for a petroleum company in service and they had to pump the fuel through a filtering system to clean it out before it was put into tankers.  The filtering system tank was about the size of the Veteran, and he had to change the filters in the filtering system from time to time.  When the Veteran was doing this sometimes the fuel would get into his face due to the pressure in the tank from the filtration system; mostly the fuel was pushed out into his left eye.  When this happened, his sergeant told him to go and flush out his eyes with water and that was it; no further treatment was rendered.  The Veteran explained that the pterygium was in the part of his left eye that was hit with fuel.   He further explained that he took up professional baseball again after he got out of service and his manager told him to see an optometrist in 1968, the same year he was discharged from active duty service.  At that time he was diagnosed with pterygium in his left eye.  The Veteran says that he attempted to procure the medical records documenting this diagnosis but was informed that they do not keep their records longer than 10 years.  He was prescribed glasses at that time.  VA treatment records indicate that the Veteran has recurrent pterygium.  The Veteran's September 1968 separation physical includes a report of tired, itching, and burning eyes, and he was instructed to visit an ophthalmologist.

First, addressing the first element of service connection, although much of the Veteran's lay statements as well as the etiology opinions above discuss the Veteran's left eye, he is noted to have bilateral pterygia by both Dr. R. W. and the November 2015 VA examiner.  Therefore, although there is clear evidence that the Veteran's left eye condition is worse than his right eye, the Board finds that there is sufficient evidence of record to establish a diagnosis of bilateral pterygia sufficient to meet the first element of service connection.  Additionally, the Board finds the Veteran's lay testimony that he had eye issues during and since active duty service, as well as the specific injury to his left eye discussed at his July 2015 Board hearing is competent because it is directly within his ability to observe and describe, and does not require any specialized medical expertise to report.  Furthermore, his lay testimony is credible because it is generally consistent with circumstances of the Veteran's active duty service, as demonstrated by his personnel records and service treatment records.  Additionally, such lay testimony is sufficient to meet the second element of service connection.

Finally, as to the third element of service connection requiring medical nexus, the Board acknowledges the conflicting etiology opinions of record.  However, the Board finds that the November 2015 VA examiner's opinion is less probative that the October 2015 private etiology opinion provided by Dr. R. W. for several reasons.  First, the November 2015 VA examiner mischaracterized the Veteran's post-service occupational history, and then relies upon that mischaracterization to opine that the Veteran's post-service occupation as a professional baseball player is the cause of his current eye condition.  Second, the VA examiner fails to address the May 1976 private treatment record which indicates that the Veteran was found to have had pterygium at that time.  Third, the VA examiner also fails to address the positive etiology opinion provided by Dr. R. W. in October 2015, in particular Dr. R. W.'s statements regarding air particles and resulting eye irritation that can lead to pterygium.  Finally, the VA examiner predicates his negative etiology opinion in part on the lack of diagnosis of an eye condition at the time of the Veteran's separation from service, despite the Veteran's July 2015 Board hearing testimony with regard to medical treatment received in 1968.  As for the October 2015 positive etiology opinion provided by Dr. R. W., the Board finds that this etiology opinion is the most probative evidence of medical nexus of record because Dr. R. W. has provided treatment for the disability at issue over the course of several years and he is an ophthalmologist, Dr. R. W. reviewed all of the relevant medical records available including the Veteran's May 1976 treatment record and the Veteran's service treatment records, and duly considered the Veteran's lay statements with regard to in-service injury and irritation of his eyes while on active duty service in the Republic of Vietnam.  On this basis, the Board finds that the positive evidence in support and against the Veteran's claim of entitlement to service connection for bilateral pterygia is at least relatively equal, and therefore, accordingly the Veteran the benefit of the doubt, entitlement to service connection for bilateral pterygia is granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2016).

ORDER

Entitlement to service connection for bilateral pterygia is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


